       Case: 5:19-cv-01828-JRA Doc #: 14 Filed: 12/06/19 1 of 2. PageID #: 166




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 ADVANCED DERMATOLOGY,                            )     CASE NO.:      5:19-cv-01828
                                                  )
                Plaintiff,                        )
                                                  )     JUDGE JOHN R. ADAMS
        v.                                        )
                                                  )
 FIELDWORK, INC.,                                 )     ORDER
                                                  )
                Defendant.                        )


   On October 10, 2019, Defendant Fieldwork, Inc. (“Fieldwork”) filed a total of three motions

to dismiss Plaintiff Advanced Dermatology’s (“Advanced Dermatology”) Complaint, one of

which requested a transfer of this matter to the Northern District of Illinois, Eastern Division,

pursuant to 28 U.S.C. § 1404(a) for a variety of reasons, but most importantly for the promotion

of judicial economy, fairness, and consistency of results as a similar putative class action case is

currently pending in that district before Judge John J. Tharp, Jr. (Mot. to Dismiss 7-10, ECF No.

10.) In response, Advanced Dermatology consented to transfer of the instant matter to Judge Tharp,

Jr. in the Northern District of Illinois, Eastern Division. (Notice of Consent to Transfer, ECF No.

13.)

   Therefore, the parties have agreed that a transfer of venue would be appropriate and serve the

interests of judicial economy, fairness, and consistency in light of the related case pending before

Judge Tharp, Jr. in the Northern District of Illinois, Eastern Division. Additionally, Judge Tharp,

Jr. has indicated acceptance of the transfer of the instant matter. Accordingly, it is hereby

ORDERED that this matter is transferred to the United States District Court for the Northern

District of Illinois. Any pending motions shall be left to the judgment of that Court.
  Case: 5:19-cv-01828-JRA Doc #: 14 Filed: 12/06/19 2 of 2. PageID #: 167




IT IS SO ORDERED.

DATE: December 6, 2019                  /s/ John R. Adams
                                        Judge John R. Adams
                                        UNITED STATES DISTRICT COURT
